— Appeals by the father (1) as limited by his brief, from so much of an order of the Supreme Court, Richmond County, dated February 16, 1978, as denied his application to enjoin the mother from removing the parties’ infant children from the metropolitan New York City area, or to change custody, and (2) from a further order of the same court, dated May 12, 1978, which denied his application to hold the mother in contempt. The mother’s former law firm purports to cross-appeal from so much of the order dated February 16, 1978, as limited its fee to $2,000. Cross appeal dismissed, without costs or disbursements (see Howe Ave. Nursing Home v Nafus, 54 AD2d 686). Order dated February 16, 1978 affirmed insofar as appealed from, and order dated May 12, 1978, affirmed, with one bill of costs to the mother payable by the father. No opinion. Hopkins, J. P., Damiani, O’Connor and Mangano, JJ., concur.